DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-7, 13, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 lines 8-9 recite “associating a first group of cells … with a first value, wherein each cell in the first group of cells is associated with a parameter value that is less than the average of the plurality of parameter values” (emphasis added).  Lines 11-12 recite “associating a second group of cells … with a second value, wherein each cell in the first group of cells is associated with a parameter value that is greater than the average of the plurality of parameter values” (emphasis added). It is unclear how each cell in the first group of cells can be associated with a parameter value that is both less than and greater than the average of the plurality of parameter values.  Is it possible 

Claim 6, claim 14, and claim 19 recite the step of “generating the parameter value”.  This element lacks antecedent basis.  Antecedent basis is present for “generating a plurality of parameter values”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-8, 11-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over B. Cambou et al., PUF designed with Resistive RAM and Ternary States, CISRC’16, ACM,  April 05-07, 2016 (hereinafter “Cambou”)  in view of US 20120236618 A1 Lee et al., (hereinafter “Lee”).

With respect to treatment of claims, the method claims 1, 4-7 will be treated first, followed by the system claims 15, and 17-20, ending with method claims 8, and 11-14. 

Regarding claim 1, Cambou teaches the following:
generating a plurality of parameter values by inspecting a plurality of cells in a memory array, wherein each parameter value in the plurality of parameter values is associated with a cell of the plurality of cells (section 2.1, section 2.2 figure 2, values X, 0, and 1 for a plurality of parameter values each associated with a cell of the memory array for generating a plurality of parameter values, step 2 section 2.2 for inspecting); 
associating a first group of cells in the plurality of cells with a first value, wherein each cell in the first group of cells is associated with a parameter value that is less than the average of the plurality of parameter values (section 2.2 step 4, fig 2 0s, Fig 11, section 3.2.2 μ for average, less than μ - ασ);
associating a second group of cells in the plurality of cells with a second value, wherein each cell in the first group of cells is associated with a parameter value that is greater than the average of the plurality of parameter values (section 2.2 step 4, fig 2 1s, Fig 11, section 3.2.2 μ for average, greater than μ + ασ); 
associating a third group of cells in the plurality of cells with a third value (section 2.2 step 4, fig 2 Xs. Fig 11, Section 3.2.2, within μ +/- ασ ); and 

Cambou does not explicitly disclose identifying a plurality of unstable cells in the plurality of cells, wherein each unstable cell in the plurality of unstable cells is associated with a parameter value within a threshold value of an average of the plurality of parameter values.  However, in the same field of endeavor Lee discloses a plurality of unstable cells in the plurality of cells, wherein each stable cell in the plurality of unstable cells is associated with a parameter value within a threshold value of an average of the plurality of parameter values (fig 5, s501-S505, [0010], [0029]. [0057-0061] perform a test operation for detecting unstable CAM cells in each of which a difference between a program operation for the unstable CAM cells; the program voltage Vpgm, the read voltage Vread, the erase voltage Vera, or the test read voltage Vtread1 or Vtread2 generated from the voltage generator 130 is supplied to a local word line (e.g., WL0); the threshold voltages of the unstable CAM cells are detected.  More specifically, the unstable CAM cells C601 having an erase state, but having the threshold voltages higher than the first test read voltage Vtread1 are detected has having a program state in the first test operation).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply Lee’s test for instability to Cambou’s method to identify a plurality of unstable cells in the plurality of cells associated in groups and used to generate a data stream by Cambou because it would provide a more secure and unclonable function for generating random numbers.  While Lee discloses the operation to identify unstable 

Regarding claim 4, in addition to the teachings addressed in the claim 1 analysis, Cambou teaches the following:
wherein the plurality of parameter values include a set voltage for each cell in the plurality of cells in the memory array (section 1.2, table 1,  section 2.2 step 2 “physical natural parameters” including Vset for a parameter value).

Regarding claim 5, in addition to the teachings addressed in the claim 1 analysis, Cambou teaches the following:
wherein the memory array is a resistive random access memory, conductive bridge random access memory, memristor, flash memory, electrically erasable programmable read-only memory, dynamic random-access memory, synchronous dynamic random-access memory, double data rate synchronous dynamic random-access memory, static random-access memory, a phase change memory, magnetoresistive random-access memory, a magnetic memory, or a hard disk (Section 1.2 table 1).

Regarding claim 6, in addition to the teachings addressed in the claim 1 analysis, Cambou teaches the following:


Regarding claim 7, in addition to the teachings addressed in the claim 1 analysis, Cambou teaches the following:
each parameter value in the plurality of parameter values is an average parameter value for the associated cell in the memory array (Fig 11, section 3.2.2 cumulative probability function for each parameter relative to μ for average).

Regarding claim 15, Cambou teaches the following:
a memory array including a plurality of cells (section 1.2, table 1, SRAM or DRAM, or resistive RAM or magnetic RAM, or FLASH),
perform the steps of: 
generating a plurality of parameter values by inspecting the plurality of cells in the memory array, wherein each parameter value in the plurality of parameter values is associated with a cell of the plurality of cells (section 2.1, section 2.2 figure 2, values X, 0, and 1 for a plurality of parameter values each associated with a cell of the memory array for generating a plurality of parameter values, step 2 section 2.2 for inspecting, section 1.2, table 1,  section 2.2 step 2 “physical natural parameters” including Vset for a parameter value),

generating a data stream using the first group of cells, the second group of cells, and the third group of cells.
Cambou does not explicitly disclose identifying a plurality of unstable cells in the plurality of cells. However, in the same field of endeavor Lee discloses a plurality of unstable cells in the plurality of cells (fig 5, S501-S505, [0010], [0029]. [0057-0061] perform a test operation for detecting unstable CAM cells in each of which a difference between a program operation for the unstable CAM cells; the program voltage Vpgm, the read voltage Vread, the erase voltage Vera, or the test read voltage Vtread1 or Vtread2 generated from the voltage generator 130 is supplied to a local word line (e.g., WL0); the threshold voltages of the unstable CAM cells are detected.  More specifically, the unstable CAM cells C601 having an erase state, but having the threshold voltages higher than the first test read voltage Vtread1 are detected has having a program state in the first test operation).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply Lee’s test for instability to Cambou’s method to identify a plurality of unstable cells in the plurality of cells used to group and to generate a data stream by Cambou because it would provide a more secure and unclonable function for generating random numbers.  While Lee discloses the operation to identify unstable cells to improve stability of cells ([0007]), the converse is also true to identify unstable cells to increase unstability of cells.


Regarding claim 17, in addition to the teachings addressed in the claim 15 analysis, Cambou teaches the following:
wherein the plurality of parameter values include a set voltage for each cell in the plurality of cells in the memory array (section 1.2, table 1,  section 2.2 step 2 “physical natural parameters” including Vset for a parameter value).

Regarding claim 18, in addition to the teachings addressed in the claim 15 analysis, Cambou teaches the following:
Wherein the memory array is a resistive random access memory, conductive bridge random access memory, memristor, flash memory, electrically erasable programmable read-only memory, dynamic random-access memory, synchronous dynamic random-access memory, double data rate synchronous dynamic random-access memory, static random-access memory, a phase 

Regarding claim 19, in addition to the teachings addressed in the claim 15 analysis, Cambou teaches the following:
the processor is configured to perform the step of generating the parameter value by measuring a physical attribute of a physical unclonable function (Section 1.2 and table1, figure 1, e.g. discharge of capacitors, Vset or Rmin, variation of Rmax).

Regarding claim 20, in addition to the teachings addressed in the claim 15 analysis, Cambou teaches the following:
each parameter value in the plurality of parameter values is an average parameter value for the associated cell in the memory array (Fig 11, section 3.2.2 cumulative probability function for each parameter relative to μ for average).

Claims, 8, and 11-14 recite a method that would be practiced by the apparatus of claim 15, and 17-20 respectively.  All steps performed by the method of claims 8, and 11-14 are performed by the apparatus of claims 15, and 17-20 respectively.  The claim 15, and 17-20 analysis applies equally to claims 8, and 11-14 respectively.

Allowable Subject Matter
Claims 9-10, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 2-3 would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims and rewritten to overcome the rejections under 35 USC 112(b).  The following is a statement of reasons for the indication of allowable subject matter:  
Applicant claims methods and systems for generating a data stream wherein the method as in claim 1 comprises generating a plurality of parameter values by inspecting a plurality of cells in a memory array, wherein each parameter value in the plurality of parameter values is associated with a cell of the plurality of cells; identifying a plurality of unstable cells in the plurality of cells, wherein each unstable cell in the plurality of unstable cells is associated with a parameter value within a threshold value of an average of the plurality of parameter values; associating a first group of cells in the plurality of unstable cells with a first value, wherein each cell in the first group of cells is associated with a parameter value that is less than the average of the plurality of parameter values; associating a second group of cells in the plurality of unstable cells with a second value, wherein each cell in the first group of cells is associated with a parameter value that is greater than the average of the plurality of parameter values; associating a third group of cells in the plurality of unstable cells with a third value; and generating a data stream using the first group of cells, the second group of cells, and the third group of cells.

The system as in claim 15 comprises a memory array including a plurality of cells; and a processor configured to perform the steps of: generating a plurality of parameter values by inspecting the plurality of cells in the memory array, wherein each parameter value in the plurality of parameter values is associated with a cell of the plurality of cells, identifying a plurality of unstable cells in the plurality of cells, using the parameter values to group the plurality of unstable cells into a first group of unstable cells, a second group of unstable cells, and a third group of unstable cells, and generating a data stream using the first group of unstable cells, the second group of unstable cells, and the third group of unstable cells.
The system as in claim 16 further comprises wherein the data stream includes a plurality of trinary values and the processor is further configured to perform the steps of: combining the plurality of trinary values from the data stream into a first group of trinary values; and adding the trinary values in the first group of trinary values to generate a random output value.

The primary reason for indication of allowable subject matter are the following limitations as in claims 2, 9, and 16 wherein the data stream includes a plurality of trinary values that are combined into a group of trinary values and the trinary values are 
 Cambou is the closest prior art found.  Cambou discloses generating a data stream as in the claimed invention in accordance with the above claim mapping.  Cambou further discloses random number generation (section 3.2.6), but is silent with respect to performing addition or a modulo three sum operation on values from the data stream. 
S. Tao et al., TVL-TRNG: Sub-microwatt True Random Number Generator Exploiting Metastability in Ternary Valued Latches, 2017, IEEE 47th International Symposium on Multiple-Valued Logic, IEEE Computer Society, 2017 (hereinafter “Tao”) discloses a true random number generator (TRNG) with failure detection based on examination of statistical properties (abstract).  Tao further discloses a ternary latch that has three output values (section 3 first paragraph, fig 1).  Tao is silent, however, with respect to performing addition or a modulo three sum operation on values from the data stream. 
US 10404478 B2 Hung et al., (hereinafter “Hung”) discloses a PUF using divided threshold distributions in memory and storing a security key in a particular block in a memory array (title, abstract).  Hung further discloses providing a data set as a function of variant threshold voltages of different numbers of a set of charge trapping memory cells wherein the threshold voltages have a particular distribution (col 3 lines 19-26).  The data set is generated by finding multiple dividing lines in the distribution wherein cells have thresholds above or below dividing lines to generate data subsets including 3 subsets (col 4 lines 5-15, fig 7A-7E, col 13 line 63 – col 14 line 59).  Hung further 
US 20170279606 A1 Kara-Ivanov et al., (hereinafter “Kara-Ivanov”) discloses a method of encrypting digital content by measuring an analog value associated with a physical property of cells of a memory array (abstract).  Kara-Ivanov further discloses determining cells in the array, reading a critical number of pulses (e.g. threshold voltages) to generate a PUF, determining a median, digitizing a critical number of pulses based on a median histogram and generating data (Fig 5, fig 6). Kara-Ivanov is silent, however, with respect to performing addition or a modulo three sum operation on values from the data stream. 
US 20160148679 A1 Yoshimoto et al (hereinafter “Yoshimoto”) discloses a memory array including a read circuit that obtains a resistance value of one of the memory cells, an arithmetic circuit that calculates a binary reference value based on the resistance value (Abstract, fig 1).  Yoshimoto further discloses assigning a 0 or 1 to each of the pieces of resistance value information (Abstract, fig 3, fig 10A, Fig 10B).  Yoshimoto further discloses the resistance values may have three states ([0097]).  Yoshimoto does not explicitly disclose associating cells to first, second and third groups of cells.  Furthermore Yoshimoto is silent with respect to performing addition or a modulo three sum operation on values from a data stream. 
B.F. Cambou, Design of True Random Numbers Generators with Ternary Physical Unclonable Functions, Advances in Science, Technology and Engineering 
B. Cambou, A XOR Data Compiler Combined with Physical Unclonable Function for True Random Number Generation, Computing Conference 2017, disclosure by applicant related to the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 7:30 am - 5:00 pm, CST, every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 



/EMILY E LAROCQUE/Examiner, Art Unit 2182